      Case 4:20-cv-05640-YGR Document 706-5 Filed 05/18/21 Page 1 of 1



 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                  NORTHERN DISTRICT OF CALIFORNIA
 4
                                          OAKLAND DIVISION
 5
      EPIC GAMES, INC.,
 6                                                      Case No. 4:20-cv-05640-YGR-TSH
                        Plaintiff, Counter-defendant,
 7
                                                    [PROPOSED] ORDER GRANTING EPIC
                             v.
 8                                                  GAMES, INC.’S ADMINISTRATIVE
                                                    MOTION FOR LEAVE TO FILE SUR-
      APPLE INC.,
 9                                                  REPLY IN RESPONSE TO APPLE’S
                        Defendant, Counterclaimant. REPLY IN SUPPORT OF ITS MOTION
10                                                  TO STRIKE WRITTEN AND ORAL
                                                    TESTIMONY OF DR. MICHAEL I.
11                                                  CRAGG

12                                                      Judge: Hon. Yvonne Gonzalez Rogers

13

14

15                  Having considered Epic Games, Inc.’s Administrative Motion for Leave to File

16   Sur-Reply in Response to Apple’s Reply in Support of Its Motion to Strike Written and Oral

17   Testimony of Dr. Michael I. Cragg, the Court hereby GRANTS the Motion and the Clerk of Court

18   is directed to file Epic Games, Inc.’s Sur-Reply in Response to Apple’s Reply in Support of Its

19   Motion to Strike Written and Oral Testimony of Dr. Michael I. Cragg and supporting papers

20   attached thereto in the record.

21                  IT IS SO ORDERED.

22

23    DATED:

24                                                      HON. YVONNE GONZALEZ ROGERS
                                                        UNITED STATES DISTRICT JUDGE
25

26

27     [PROPOSED] ORDER GRANTING EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
      FOR LEAVE TO FILE SUR-REPLY IN RESPONSE TO APPLE’S REPLY IN SUPPORT OF
28      ITS MOTION TO STRIKE WRITTEN AND ORAL TESTIMONY OF DR. MICHAEL I.
                                       CRAGG
                               4:20-cv-05640-YGR-TSH
